﻿Every year since San Francisco, 35 years ago, the General Assembly, inspired by its determination to achieve peace, discusses the future of the human race in an effort to find in a spirit of co-operation solutions to the many complex problems confronting the world. This is also an opportunity for us to give thought to what is becoming of the Organization, to think about our vocation, our responsibilities as the guardian of international peace and security, and to discuss ways of enhancing the effectiveness of our action.
116.	This is the basic reason for the presence here of so many statesmen who have come from all corners of the world to bring their contribution, in their own manner and with their own conviction, to a collective undertaking involving all nations, large and small, rich and poor, in a community of interests that are often different but in the final analysis complementary.
117.	But too often numerous questions facing the General Assembly on such occasions remain without appropriate answers because of the lack of political courage and will, the lack of a firm and resolute commitment on the part of certain Member States. Such a situation inevitably reduces the effectiveness of the United Nations and damages its reputation and its credibility.
118.	The primary responsibility of the Organization is to seek new ways and means of enabling the international community to reduce the number of conflicts and cease the tensions that disrupt this world and so we feel that everything possible should be done in order to give effect to the purposes and principles of the Charter.
119.	Accordingly, I should like first of all to convey to the Assembly the warm wishes for complete success of Mr. David Dacko, President of the Central African Republic, who has always demonstrated total belief and trust in the destiny of the United Nations.
120.	I should also like to congratulate Mr. von Wechmar most warmly on his unanimous election to the presidency and to tell him how happy we are to see him guiding the work at this session. We welcome him as President, not only because of his distinguished qualities as an experienced diplomat but also because of the sincere friendship and the ties of co-operation between the Federal Republic of Germany and the Central African Republic, both on a bilateral basis and within the context of the European Community. I am fully convinced that his great experience of the United Nations will enable him to carry out his very difficult task with success.
121.	I should also like to pay a well-deserved tribute to Mr. Salim Ahmed Salim for the exceptional brilliance with which he guided the work of the four preceding sessions of the General Assembly. The unanimous congratulations he has received fill us with pride and do honour not only to the United Republic of Tanzania, his country, but to Africa as a whole.
122.	As for the Secretary-General, the indefatigable apostle of peace, whose merits are well known to all, I should like to assure him of the total support of my Government in his often difficult, delicate and tireless work to strengthen and ensure the fulfilment of the purposes and principles of the Charter of the United Nations.
123.	I should also like to welcome with pride and warmth the admission this year of two new Members to this great family of the United Nations, the Republic of Zimbabwe and Saint Vincent and the Grenadines. On behalf of my country I sincerely wish them every success in their very difficult task of national reconstruction and development.
124.	The admission of a new Member of this concert of nations is always an important event, bearing witness to the vitality of the Organization and also strengthening its universality, and it is an encouraging sign that our noble ideas are being spread throughout the world.
125.	As this thirty-fifth session begins, the international situation is one of particular concern to us all: conflicts and tension between States continue to become stronger; national sovereignty and territorial integrity, which are sacred principles, are constantly being violated. Indeed, we have to say that little progress has been made in the evolution and democratization of international relations.
126.	As for the world economic situation, it seems to be in a very distressing state of stagnation. This is a challenge to the human imagination, which is so fertile and inventive in other areas. We must find bold solutions to the problems causing this very grave structural crisis that is disrupting the international economy. 
127.	At this session the General Assembly must try to analyse the situation with a view to responding more effectively to the requirements of the world today.
128.	The threats of the cold war were dissipated long ago and had ceased to be the focus of international concern; we were freed for the time being from the nightmare of a cataclysm, thanks to the conclusion, in spite of the existence or persistence of certain local or regional tensions, of agreements. There was the Helsinki Final Act, then there were the SALT I and SALT II agreements, signed by the two super-Powers, and they brought a ray of sunshine to the cloudy skies of international politics. But in the hotbeds of conflict that have erupted in various places we can see a resumption of tension in international relations. There is now an atmosphere of cold war that creates suspicion, distrust, concern, fear, all of which give rise to a lack of understanding, which often in turn gives rise to conflicts between peoples and nations.
129.	This return to the cold war and this atmosphere of confrontation tend to produce a strengthening of military blocs and the development and proliferation of nuclear weapons. This rapid deterioration of the world situation certainly gives no grounds for optimism. The United Nations, whose primary responsibility is to ensure international peace and security, must do its utmost to restore an atmosphere of trust and detente in relations between States in order to ward off the danger of a general conflagration that still hovers over the world.
130.	I should like to examine more closely the hotbeds of tension and conflict that I mentioned earlier and that continue to be matters of great concern to my Government.
131.	In Africa the Central African Republic is seriously concerned over the continuation of fighting and bloodshed in Chad, a neighbouring and fraternal country which for several years has been suffering the horrors of civil war. We cannot but feel for that country because of the tremendous loss of human life, the great suffering of the population and the considerable damage and destruction. Faced with that situation, my delegation can only deplore the foreign and African intervention carried out in an attempt to divide the country, and we condemn all exploitation of that crisis as well as all attempts at selfish domination, to the detriment of the interests of the people of Chad.
132.	The Central African Republic for its part will continue to support the efforts undertaken within OAU and by all countries that love peace and justice to put an end to the fratricidal fighting in Chad. My Government believes that the return of true peace to Chad is impossible without understanding among all the parties involved and without national reconciliation. Accordingly, and as far as we are able, we are willing to contribute to a real and swift solution of the problem.
133.	In northern Africa the development of the Western Sahara conflict runs the risk of becoming internationalized and engulfing the sub region. So far it has indeed proved extremely damaging to understanding and a spirit of cohesion among African countries.
134.	The Central African Republic trusts that a solution can be found quickly and we associate ourselves fully with all efforts undertaken to bring peace back to that part of the continent.
135.	In southern Africa the delaying tactics of the racist Government in Pretoria which have so far prevented the implementation of the mandate of the United Nations Council for Namibia and delayed Namibia's accession to sovereignty are doomed to failure. My delegation believes that the independence of the Territory under the leadership of SWAPO is inevitable.
136.	The Central African Republic would like to reiterate once again its full support for SWAPO, the sole legitimate representative of the Namibian people, in its heroic struggle to condemn the acts of aggression by South Africa against neighbouring African countries.
137.	The South African regime is continuing to defy the international community by persisting in its shameful policy of apartheid, the violation of human rights and repression of the majority of its population. Basically, the so-called reforms of Pretoria have changed nothing.
!38. The South African Government and those Powers that support it must realize that the system is doomed. Indeed, the radicalization of opposition to apartheid within the country and the successes won by the liberation movements are eloquent proof of that. It is in the interests not only of the peoples of South Africa but also of the international community as a whole that the policy of apartheid be eliminated as quickly as possible, for it contains within itself the seeds of a serious threat to stability and peace in that part of the world.
139.	In the Middle East, the situation remains of concern. The Central African Republic continues to believe that a just and lasting peace in that region can be achieved only within the context of an over-all settlement. In this respect, consultation and dialogue among all the parties concerned in a sincere spirit of mutual concession would seem to be the best way of arriving at an equitable solution to the problem.
140.	We would state once again our belief that it is indispensable for the legitimate rights of the Palestinian people to be respected and restored and for the right of the State of Israel to exist within secure and guaranteed boundaries to be recognized, in accordance with Security Council resolutions 242 (1967) and 338 (1973), if we wish to have a lasting and peaceful settlement of the conflict.
141.	However, my delegation considers the Camp David accords as a positive and significant step forward towards a solution of the problem. We regret, however, that the peace process has been compromised by Israel's policy of fait accompli and we call for a resumption of negotiations as soon as possible.
142.	The situation in Lebanon is also a matter of continuing concern. The Central African Republic fully associates itself with the efforts made by the United Nations to restore peace to that country and we trust that all parties will co-operate with the United Nations to that end.
143.	In the eastern Mediterranean area, my Government welcomes the resumption of the dialogue under the auspices of the United Nations between the two Cypriot communities and we trust that that dialogue will lead to a lasting and just solution of the crisis in order to preserve the unity, territorial integrity, sovereignty and non-alignment of Cyprus.
144.	The delegation of the Central African Republic deplores the armed conflict between Iran and Iraq, two non-aligned countries, and we would add our voice to the voices of all the other delegations that have spoken here and called upon those two parties to cease hostilities and to settle their dispute by peaceful means.
145.	With respect to Afghanistan, the implementation of General Assembly resolution ES-6/2 adopted at its sixth emergency special session in January 1980 would, in the view of my delegation, allow the crisis to move rapidly towards a satisfactory solution.
146.	Hotbeds of tension persist in South-East Asia. This is dangerous and poses a threat to international peace and security. Accordingly, my Government would call for a return to peace and tranquillity in that nerve centre of the world.
147.	The General Assembly should devote particular attention to the problem of disarmament. To date, little progress has been made in that area. On the contrary, arms expenditures continue to increase. Those expenditures divert to destructive purposes vast sums which could better be used to improve the well-being of mankind. They simply feed international tension and create hotbeds of conflict throughout the world. It is imperative that a solution be found to that problem and that we give serious consideration to the possibility of allocating to the economic and social development of the least developed countries an increasingly larger share of the amounts currently spent on arms.
148.	The problem of refugees is one of the most tragic problems facing the world today. Millions of human beings have been driven from their homes and families because of intolerance, civil war and international conflicts. Often in anguish they are forced to wander in search of food and shelter. The international community owes it to itself to furnish aid, support and comfort to them.
149.	The delegation of the Central African Republic also hopes that more attention will be given than has been given in the past by the international community to the fate of the 5 million African refugees.
150.	Like all developing countries, the Central African Republic had placed great hopes in the eleventh special session of the General Assembly, devoted to economic problems and international co-operation. Unfortunately, the results were far from living up to our hopes. The eleventh special session ended in a semi-failure as a result of divergencies of views on the question of the procedures and time table for the global negotiations, despite many concessions made by the Group of 77 in an effort to reach a consensus.
151.	The delegation of the Central African Republic cannot but express its disappointment over that situation, which may well delay the negotiations that, in principle, were to begin in 1981.
152.	Nevertheless, we feel that the thirty-fifth session does offer us another opportunity to hold discussions and to reach a compromise that would be satisfactory to all. In this connection, my delegation welcomes the good will demonstrated by the United States in the statement made on 22 September 1980 by the United States Secretary of State, Mr. Muskie [4th meeting] and we hope that other countries will follow that example.
153.	Despite the semi-failure of the eleventh special session, my delegation cannot but express its satisfaction over the consensus that emerged on the text of the International Development Strategy for the Third United Nations Development Decade, which will begin on 1 January 1981. We welcome the set of measures advocated for more active and more equitable North-South co-operation.
154.	We hope that the international community will give effect to those measures as a whole, with a view to the real establishment of a new international economic order, once they have been adopted by the General Assembly.
155.	My delegation has always, here and elsewhere, expressed its views on the major economic problems facing our world today. My delegation believes that the international monetary system that was set up at the end of the Second World War is unjust and unsuitable because it responds more to the interests of the developed countries than to those of the third world. A fundamental reform of that system is imperative in order to respond to the realities of the world today and to the concerns of the developing countries, which must definitely be involved in the reform of the system and in all decision-making procedures, on a footing of equality with the industrialized countries.
156.	With respect to the current world trade system, my country believes that a structural change is one of the priori-ties of the new international economic order. That change must be in the interests of the countries of the third world. They must be granted facilities on a non-reciprocal basis and their products should be given unrestricted access to the markets of the industrialized countries. It is imperative to proceed without further delay to improve the generalized system of preferences in accordance with the agreed conclusions reached at the fourth session of the Special Committee on Preferences of the Trade and Development Board, in order to increase the share of the developing countries in international trade.
157.	With respect to commodities, which constitute the bulk of the exports of developing countries and also their' major source of income, the Central African Republic believes that the measures adopted at the international level to raise and to stabilize prices at remunerative levels must be implemented.
158.	In this respect, we welcome the agreement reached at Geneva on the establishment of a Common Fund" for financing buffer stocks for commodities, despite the few difficulties that remain. It is our sincere wish that that Fund, an essential instrument for attaining the objectives of the Integrated Programme for Commodities, may become operational as soon as possible.
159.	Regarding industrialization, the importance of which for the acceleration of development no longer need be demonstrated, my delegation regrets that it is inadequate in most developing countries. Their share of world production amounts to only 7 per cent, although the Lima Declaration and Plan of Action on Industrial Development and Co-operation set a target of 25 per cent by the year 2000. Considerable efforts must therefore be made to industrialize the developing countries and to encourage exports through a major transfer of financial and technological resources to them.
160.	The developed countries must accordingly take the necessary measures to facilitate freer and broader access by developing countries to science and technology. It is highly desirable that the Vienna Programme of Action on Science and Technology for Development be effectively implemented.
161.	In the area of the transfer of resources for development, adequate provisions must be made quickly in order to improve the financial situation of developing countries whose balance of payments shows a chronic deficit.
162.	Those developed countries whose official development assistance has not yet reached the target of 0.7 percent of gross national product must in a spirit of solidarity make the necessary efforts to reach that target. It is urgent that those developed countries that have not yet done so take the appropriate and necessary measures to convert debts into grants or to relax their terms in accordance with resolution 165 (S-IX) of the Trade and Development Board. 
163.	On the question of the least developed and landlocked developing countries, which include the Central African Republic, my delegation believes that the international community must urgently implement the Programme of Action for the 1980s that UNCTAD decided to launch under its resolution 122 (V) of 3 June 1979. 
164.	I should like to take this opportunity to express our satisfaction at the special provisions contained in the text of the International Development Strategy for the Third United Nations Development Decade for the least developed and land-locked countries. They are to be given increased assistance from the developed countries and international financial institutions to help them overcome their handicaps.
165.	My delegation would also appeal to all developed countries to contribute generously to the United Nations Special Fund for Land-locked Developing Countries. We welcome the decision taken by the General Assembly to convene in 1981 the United Nations Conference on the Least Developed Countries, pursuant to General Assembly resolution 34/203 of 19 December 1979.
166.	The special disadvantages arising from the geographical situation of the land-locked countries are so evident that there is no need for me to comment on them. I would just say how pleased my delegation was at the historic success of the ninth session of the Third United Nations Conference on the Law of the Sea, held at Geneva. After seven years of long and difficult negotiations the informal text of a convention on the Law of the Sea has at last been drafted. It is our sincere hope that that convention can be signed by the end of 1981, at Caracas.
167.	Before concluding this part of my statement, I should like for a few moments to dwell on the very serious food situation in the developing countries.
168.	While $500 billion is wasted annually by the industrialized countries on the arms race, approximately one billion human beings are suffering from, and indeed dying of, hunger and malnutrition in the poor countries. We cannot remain insensitive to that tragic situation. That is why my delegation believes that we must as a matter of urgency implement the recommendations contained in the Declaration of Principles and the Programme of Action adopted by the World Conference on Agrarian Reform and Rural Development in Rome in July 1979. 
169.	We welcome the recent signing of the new Convention on Food Aid, which raises the guaranteed volume of aid from 4.2 to 7.6 million tons. My delegation trusts that all efforts will be made to ensure that that objective, which is the absolute minimum for aid provided, be reached before the renewal of the Convention, scheduled for 1981. We fully support the carrying out of food strategies, an idea launched by the World Food Council at its fifth ministerial session, held in September 1979 at Ottawa.
170.	I should now like to make a few comments on the situation in my country one year after the restoration of the Republic.
171.	Fourteen years of dictatorship and plunder brought economic ruin to my country and indeed traumatized the people of the Central African Republic. Since 20 September 1979 my Government has been dealing with this tragic situation in its efforts to achieve national reconstruction. A biennial plan for economic and social recovery for 1980-1981 has been adopted. It emphasizes economic recovery, the improvement of public financing, and mobilization of financial resources over the short and medium-term.
172.	Priority has been given to the productive sectors of the economy, particularly agriculture, to development of the rural areas and the improvement of roads and other communication networks, all of which have received special attention from the Government.
173.	In the field of public finances the Government has adopted a policy of budgetary austerity, eliminating all unnecessary expenditure on luxury items, reducing operating expenses and reorganizing the administrative structure.
174.	In the field of health major efforts are now under way to improve health services and the general well-being of the population in order to ensure that our people are more able to work for national development. The educational system is now being reformed, and it is being directed towards the productive sector in order to respond to the real needs of our people and to halt the rural exodus.
175.	Our Government has also taken a number of measures to restore the confidence of foreign investors. At our request, several missions, including one by the World Bank, have visited the Central African Republic to bring the files up to date on the public debt inherited from the previous regime. Despite difficulties at the financial level, we have begun to organize our debt servicing system and to pay outstanding debts. We have also developed a new investment code which offers generous guarantees to foreign capital.
176.	Major efforts have been made to meet the needs of the Central African Republic to ensure that we can reconstruct our own national economy. However, what is required is a tremendous amount that is often more than we are able to provide. Accordingly we need considerable foreign capital to support our action at the national level. That is why my Government welcomes the fact that at Bangui from 23 to 28 July 1980 we had a meeting of partners to finance the biennial recovery plan.
177.	I would like to take this opportunity to thank all those friendly countries and international bodies, including several specialized agencies of the United Nations, that were kind enough to participate in that important meeting. I should also like to express our hope that the pledges made by participants at that meeting will be honoured so as to support the efforts being made by my country.
178.	With respect to the political situation, all the fundamental freedoms have been restored. Citizens' rights are respected and guaranteed, and independence, sovereignty and justice have been restored. A draft constitution has been prepared and will be submitted to the people of the Central African Republic for approval. After it is adopted new institutions will be set in place, and the President of the Republic and the members of the National Assembly will be elected by universal suffrage. That will ensure the restoration of democracy.
179.	I should like here again to tell the international com-munity that the Central African Republic is determined to ensure its reconstruction in peace and dignity. We are willing to co-operate with all countries that love justice and freedom and that respect our sovereignty, independence and territorial integrity, in accordance with the Charter of the United Nations and that of OAU.
180.	This review of the current international situation has highlighted the need for greater independence and solidarity among nations, rich or poor, large or small. That requires a greater sense of collective responsibility in the face of the problems, upheavals and tensions confronting us, so as to enable our Organization to carry out the changes necessary if we are to respond to the demands of a constantly changing world. Freedom, the well-being of man and world peace requires it.
181.	My country intends, in so far as its modest means permit, to contribute to the attainment of the noble ideals contained in the Charter of the United Nations.
